NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/11/2022 is acknowledged. Thus, claims 1-5 are elected.  Claims 6-12 are withdrawn. Considering the applicant’s election, the examiner is now examining the claims 1-5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 11,013,463 B2, to Beamer (from hereinafter “Beamer Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because a combination of claims from Beamer patent anticipate the limitations found in the independent claim and the dependent claims of the instant application.
For the purpose of illustration, only Claim 1 of the instant application is compared with Claim 1 of the Beamer patent in the following table (underlining is used to indicate conflicting limitations):
Instant application
Patent No. US 11,013,463 B2
Claim 1, a capacitive sensor, comprising, 
a stretchable substrate; 
a first conductor assembly disposed in a serpentine pattern on the substrate and having first and second terminal ends coupled to the substrate; and 





a second conductor assembly having first and second terminal ends coupled to the substrate,
wherein one of the first and second terminal ends of the first conductor assembly is offset from a corresponding one of the first and second terminal ends of the second conductor assembly, 

wherein the second conductor assembly, other than at the first and second terminal ends, is disposed above and follows the serpentine pattern of the first conductor assembly in an overlapping manner between the first and second terminal ends, and 
wherein the first and second conductor assemblies are configured to measure a capacitance based upon a change in a capacitive area defined by the first and second conductor assemblies.

Claim 1, a capacitive sensor comprising: 
a stretchable substrate; 
a first serpentine conductor assembly disposed on the stretchable substrate and having first and second terminal ends coupled to the stretchable substrate, 
the first serpentine conductor assembly comprising a silver ink layer, a carbon ink layer disposed above the silver ink layer, and an insulation layer disposed above the carbon ink layer; and 
a second serpentine conductor assembly having first and second terminal ends coupled to the stretchable substrate, 
  wherein one of the first and second terminal ends of the first serpentine conductor assembly is offset from a corresponding one of the first and second terminal ends of the second serpentine conductor assembly, 
wherein the second serpentine conductor assembly, other than at the first and second terminal ends, is disposed above and overlapping the first serpentine conductor assembly, and 

wherein the first and second serpentine conductor assemblies are configured to measure a capacitance based upon a change in a capacitive area defined by the first and second serpentine conductor assemblies.


Dependent claims correspondence is as follows:
Claim 2 of the instant application with claim 3 of the Beamer patent.
Claim 3 of the instant application with claim 4 of the Beamer patent.
Although the scope of claims of the instant application and claims of the Beamer patent are very similar, the difference between the present claimed invention and the Beamer patent is that Beamer patent discloses the first serpentine conductor assembly comprising a silver ink layer, a carbon ink layer disposed above the silver ink layer, and an insulation layer disposed above the carbon ink layer. which are not required in the instant application.
However, these features are not required in the instant application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or to eliminating the additional elements or limitations of claim 1 of Beamer Patent to arrive at claim 1 of the instant application because one of ordinary skill in the art would have realized that the remaining elements or limitations would perform the same functions as before to accomplish the goal of acquiring a capacitive sensor. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of Beamer Patent in view of Thompson (US 2017/0203184 A1).
Although the scope of claims of the instant application and claims of the Beamer patent are very similar, the difference between the present claimed invention and the Beamer patent is that the instant application has a circuit operatively coupled to the first terminal end of each of the first and second conductor assemblies (claim 4) and a haptic motor operatively coupled to the circuit (claim 5). 
However, the features presented in Claims 4-5 are taught by Thompson. Thompson teaches a system for playing a non-collision sport [Abstract] comprising touch sensitive pads 20 which may comprise either a capacitive touch sensor and/or a pressure-sensitive conductive sheet. The capacitive touch sensor comprises conductive fabric used for determining the occurrence of contact. In operation, the capacitive touch sensor provides confirmation of contact, irrespective of force of such contact [0048], and a vibrator 28 which is preferably powered by a haptic motor. A haptic motor is a vibrating device driven by an electronic circuit [0049].
It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the teaching of Thompson regarding haptic motor and circuit in the Beamer patent to find the limitations of Claims 4-5 since both arts are dealing with similar scope and the combination would produce the same end result of a capacitive sensor-based garment. By using haptic motor and circuit, it would be possible to signal an event to a wearer of garment that an event has occurred (e.g., garment has been touched; garment has touched something or someone; a tackle with garment has occurred; and the like). Vibrator may be programmed to vibrate upon contact with garment [0049].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Connor (US 2018/0303383 A1, previously cited). 
Regarding Claim 1, Connor teaches a capacitive sensor (Fig.1-5), comprising, a stretchable substrate (fig.4; element 401, a non-conductive layer, and [0361] discloses that the non-conductive layer is stretchable and compressible); a first conductor assembly (fig.4; element 402) disposed in a serpentine pattern on the substrate (shown in fig.4) and having first and second terminal ends (fig.4; elements 403 and 404) coupled to the substrate (shown in fig.4); and a second conductor assembly (fig.4; element 405) having first and second terminal ends (fig.4; elements 403 and 404) coupled to the substrate (shown in fig.4), wherein one of the first and second terminal ends of the first conductor assembly is offset from a corresponding one of the first and second terminal ends of the second conductor assembly (offset feature is shown in fig.4), wherein the second conductor assembly, other than at the first and second terminal ends, is disposed above and follows the serpentine pattern of the first conductor assembly in an overlapping manner between the first and second terminal ends (fig.4 shows that one electromagnetic pathway or conductor is disposed above the other one and overlapping the first conductor assembly), and wherein the first and second conductor assemblies are configured to measure a capacitance based upon a change in a capacitive area defined by the first and second conductor assemblies ([0359]; [0302]; [0358], [0360]-[0361]; Fig.1 & 4). 

Regarding Claim 2, the capacitive sensor of claim 1 is taught by Connor.
Connor further teaches that the first terminal end of each of the first and second conductor assemblies extend substantially parallel to one another (shown in fig.4-5). 

Regarding Claim 3, the capacitive sensor of claim 1 is taught by Connor.
Connor further teaches that the first terminal end of each of the first and second conductor assemblies is offset from one another (shown in fig.4-5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Thompson (US 2017/0203184 A1).
Regarding Claim 4, the capacitive sensor of claim 1 is taught by Connor.
Connor further teaches “localized application of energy to selected junctions can create different patterns of electroconductive circuits in fabric for different articles of motion recognition clothing,” [0393].
Connor does not explicitly teach that the sensor further comprising a circuit operatively coupled to the first terminal end of each of the first and second conductor assemblies. 
However, Thompson teaches a system for playing a non-collision sport [Abstract] comprising touch sensitive pads 20 which may comprise either a capacitive touch sensor and/or a pressure-sensitive conductive sheet. The capacitive touch sensor comprises conductive fabric used for determining the occurrence of contact. In operation, the capacitive touch sensor provides confirmation of contact, irrespective of force of such contact [0048], and a vibrator 28 which is preferably powered by a haptic motor. A haptic motor is a vibrating device driven by an electronic circuit [0049].
It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the teaching of Thompson regarding circuit in the Beamer patent to find the limitation of Claim 4 since both arts are dealing with similar scope and the combination would produce the same end result of a capacitive sensor-based garment. Further, using a circuit in a sensor is well-known in the art. Furthermore, by using the circuit, it would be possible to signal an event to a wearer of garment that an event has occurred (e.g., garment has been touched; garment has touched something or someone; a tackle with garment has occurred; and the like) [0049].

Regarding Claim 5, the capacitive sensor of claim 4 is taught by Connor in view of Thompson.
Connor does not explicitly teach that the sensor further comprising further comprising a haptic motor operatively coupled to the circuit that is configured to provide haptic feedback to an individual.
However, Thompson teaches a system for playing a non-collision sport [Abstract] comprising touch sensitive pads 20 which may comprise either a capacitive touch sensor and/or a pressure-sensitive conductive sheet. The capacitive touch sensor comprises conductive fabric used for determining the occurrence of contact. In operation, the capacitive touch sensor provides confirmation of contact, irrespective of force of such contact [0048], and a vibrator 28 which is preferably powered by a haptic motor. A haptic motor is a vibrating device driven by an electronic circuit [0049].
It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the teaching of Thompson regarding haptic motor and circuit in the Beamer patent to find the limitations of Claims 4-5 since both arts are dealing with similar scope and the combination would produce the same end result of a capacitive sensor-based garment. By using haptic motor and circuit, it would be possible to signal an event to a wearer of garment that an event has occurred (e.g., garment has been touched; garment has touched something or someone; a tackle with garment has occurred; and the like). Vibrator may be programmed to vibrate upon contact with garment [0049].

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
De Baca et al. (US 2018/0194274 A1) teaches electronic “smart” wearables [0002] comprising haptic motor controller 111 may be comprised of any electronic circuit interfaced physically or wirelessly with haptic feedback apparatus 104 [0034].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2855